           Case 1:20-cv-03657 Document 1 Filed 12/14/20 Page 1 of 19




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


PROJECT FOR PRIVACY AND
SURVEILLANCE ACCOUNTABILITY,
INC.
1101 Connecticut Ave. NW, Ste. 450
Washington, DC 20036
                         Plaintiff,
                                                          COMPLAINT
              v.

UNITED STATES DEPARTMENT OF
JUSTICE ,                                                  1:20-cv-3657
950 Pennsylvania Avenue, NW
Washington, DC 20530,

OFFICE OF THE DIRECTOR OF
NATIONAL INTELLIGENCE,
Washington, DC 20511,

NATIONAL SECURITY AGENCY,
9800 Savage Road
Fort Meade, MD 20755,

CENTRAL INTELLIGENCE AGENCY,
Washington, D.C. 20505,

UNITED STATES DEPARTMENT OF
STATE,
2201 C St NW
Washington, DC 20520,


                          Defendants

                                      Introduction

      1.     This Freedom of Information Act (FOIA) suit seeks records from

Defendants the United States Department of Justice, the Office of the Director of

National Intelligence, the National Security Agency, the Central Intelligence Agency,
            Case 1:20-cv-03657 Document 1 Filed 12/14/20 Page 2 of 19




and the United States Department of State. See 5 U.S.C. § 552. These records and

the information they contain are necessary to answer a question of national

significance: Whether government agencies abused foreign intelligence surveillance

powers against American citizens charged with oversight of those same agencies.

       2.    To answer this pressing question more fully, the Project for Privacy and

Surveillance Accountability, Inc. (“PPSA”), the Plaintiff in this action, requested

records under FOIA as early as January 27, 2020. But it has not received a

substantive response from any of the six agencies as required by law. PPSA brings

suit to compel that response.

                                Jurisdiction and Venue

       3.    This Court has both subject matter jurisdiction over this action and

personal jurisdiction over the parties pursuant to 5 U.S.C. § 552(a)(4)(B) and 28

U.S.C. § 1331. It may grant declaratory relief pursuant to 28 U.S.C. § 2201, et seq.,

and award costs and attorneys’ fees pursuant to 28 U.S.C. § 2412 and 5 U.S.C.

§ 552(a)(4)(E).

       4.    Venue lies in this District under 5 U.S.C. § 552(a)(4)(B).

                                       Parties

       5.    Plaintiff PPSA is a Delaware non-profit corporation with its principal

place of business in Washington, DC. As part of its mission, PPSA advocates for

greater privacy and civil liberty protections from government surveillance, and seeks

to hold such programs accountable to constitutional and statutory limitations.




                                          2
             Case 1:20-cv-03657 Document 1 Filed 12/14/20 Page 3 of 19




       6.     Defendant the Department of Justice is a Department of the Executive

Branch of the United States Government. The Department has possession, custody,

and control of records to which Plaintiff seeks access. Additionally, the Federal Bureau

of Investigation (FBI) is an agency within Defendant the Department of Justice. The

FBI has possession, custody, and control of records to which Plaintiff seeks access.

       7.     Defendant Office of the Director of National Intelligence (DNI Office) is,

as its name suggests, the office of the Director of National Intelligence. The Director

is a cabinet-level position within the Executive Branch. The Office has possession,

custody, and control of records to which Plaintiff seeks access.

       8.     Defendant National Security Agency (NSA) is an agency within the

Department of Defense within the Executive Branch. The NSA has possession,

custody, and control of records to which Plaintiff seeks access.

       9.     Defendant Central Intelligence Agency (CIA) is an agency of the

Executive Branch. The CIA has possession, custody, and control of records to which

Plaintiff seeks access.

       10.    Defendant the Department of State is a Department of the Executive

Branch. The Department has possession, custody, and control of records to which

Plaintiff seeks access.

                                          Facts

       11.    FOIA requires federal agencies, including Defendants, to “promptly”

release agency records upon request to any member of the public. 5 U.S.C. § 552 (a)(3);

see also 5 U.S.C. § 552(f)(1) (definition of agency). If the records fall under a statutory




                                            3
            Case 1:20-cv-03657 Document 1 Filed 12/14/20 Page 4 of 19




exemption or are excluded from FOIA, the agency may deny the request. See 5 U.S.C.

§ 552(b)(1)-(9) (exemptions); id. § 552(c)(1)-(3) (exclusions).

      12.     Plaintiff’s requests in this case concern the Defendants’ use of the

Foreign Intelligence Surveillance Act of 1978 (FISA). 1 Section 702 of FISA (“Section

702”) empowers the Attorney General and the Director of National Intelligence to

jointly authorize “the targeting of persons reasonably believed to be located outside

the United States to acquire foreign intelligence information.” 50 U.S.C. § 1881a(a)

(emphasis added). Section 702 expressly forbids use of this surveillance process to

target persons who are either “United States persons” or located “inside the United

States.” Id. at 1881a(b).

      13.    The principal agencies that collect and use Section 702 surveillance

information are the FBI, the NSA, and the CIA. Those three agencies have distinct

areas of responsibility.

      14.    The FBI collects data on outgoing communications (i.e., from persons in

the United States to persons outside the United States).

      15.    The NSA collects data on incoming communications (i.e., from persons

outside the United States to persons inside the United States).

      16.    The CIA, like the FBI and NSA, analyzes the information that comes

from the FBI’s and NSA’s data collection. Unlike the other agencies, the CIA uses the

information to engage in international intelligence operations.




1P.L. 95-511, 92 Stat. 1783 as amended by the FISA Amendments Act of 2008, P.L.
110-261, 122 Stat. 2436.


                                            4
              Case 1:20-cv-03657 Document 1 Filed 12/14/20 Page 5 of 19




        17.        The Departments of Justice and State receive reports from the FBI,

NSA, and CIA, based on those agencies’ data and analysis.

        18.        Section 702 also requires that foreign intelligence surveillance be

conducted consistently with “minimization procedures.” Id. § 1881a(e)(1). These

procedures are designed to “minimize the acquisition and retention, and prohibit the

dissemination, of nonpublicly available information concerning unconsenting United

States persons,” but in a manner still “consistent with the need of the United States

to obtain, produce, and disseminate foreign intelligence information.” Id.

§ 1801(h)(1). As relevant here, minimization procedures must be designed to ensure

the anonymity of United States persons who may be incidentally surveilled. Id. §

1801(h)(1), (2).

        19.        Generally, original raw intelligence is not circulated to other agencies;

instead, intelligence reports are created and circulated internally. See, e.g., Gregory

Korte, What is 'unmasking?' How intelligence agencies treat U.S. citizens, USA Today,

(Apr.         4,        2017;       2:14      p.m.),      https://www.usatoday.com/story/

news/politics/2017/04/04/what-unmasking-how-intelligence-agencies-treat-us-

citizens/100026368/. In the process of summarizing the intelligence, agencies exclude

the names of U.S. citizens from the reports, referring to them instead with identifiers

like “U.S. Person 1.” Id.

        20.        Approximately twenty individuals within the NSA—and others in the

FBI and CIA—have authority to “unmask” the concealed identities, making an

individual’s previously masked name available in intelligence summaries. See Id. In




                                                5
            Case 1:20-cv-03657 Document 1 Filed 12/14/20 Page 6 of 19




that circumstance, anyone authorized to see the summaries will know the names of

the United States persons involved. While the unmasking itself is done only by

members of the agencies who handle raw intelligence, many of the individuals who

have access to intelligence summaries have the authority to request unmasking if

they deem the masked information important to understanding the intelligence. Id.

      21.    The NSA also has the ability to search the internet data it collects by

entering the name of an individual into a database search tool. This process is known

as “upstreaming” and has the effect of creating additional raw intelligence that may

contain the names of American persons. Such intelligence is also subject to the usual

masking requirements and procedures.

      22.     In 2017, anonymous intelligence community sources confirmed that

U.S. lawmakers’ names may frequently appear in executive branch intelligence

reports, but that lawmakers often don’t learn about such unmaskings unless they

involve a hacking or security threat. See, e.g., Mark Hensch, US spy agencies routinely

unmask      lawmakers:    report,   The    Hill,   (Apr.   6,   2017;    7:54    a.m.),

https://thehill.com/policy/national-security/intelligence/327538-spy-agencies-

routinely-unmask-lawmakers-report/.

      23.    The alleged frequency of such undisclosed surveillance indicates that

unmaskings may have been requested for illegitimate reasons—for example, to gain

information to embarrass or compromise members of congressional committees

responsible for overseeing the intelligence community. Whatever the reasons,




                                          6
            Case 1:20-cv-03657 Document 1 Filed 12/14/20 Page 7 of 19




unmasking a U.S. citizen absent a national security justification violates internal

regulations, federal law, and the Fourth Amendment.

      24.      News   reports—as    well   as   a   declassified   Foreign   Intelligence

Surveillance Court (FISC) opinion—also note that some Americans had their names

upstreamed, in violation of internal policies, during the 2016 election cycle, which the

opinion described as a “serious Fourth Amendment issue.” See Declassified FISC

Court opinion at 19-20, available at http://bit.ly/FISCopApril2017; see also, e.g.,

Andrew McCarthy, Explosive Revalation of Obama Administration Illegal

Surveillance           of          Americans,           May           25,         2017),

https://www.nationalreview.com/2017/05/nsa-illegal-surveillance-americans-obama-

administration-abuse-fisa-court-response/.

      25.      The intelligence agencies have adopted procedures to self-regulate their

activities. On information and belief, at least two departments within the NSA handle

complaints regarding the improper use of intelligence. These departments are known

publicly by the codes “S12,” a code name apparently referring to the agency’s

Information Sharing Services authority, and “SV,” a code name apparently referring

to the agency’s Oversight and Compliance authority.

                   Plaintiff’s efforts to obtain records via FOIA

      26.      Plaintiff has attempted to obtain records from each of the Defendants—

and the Federal Bureau of Investigation, a part of Defendant Department of Justice—

via FOIA. As described more fully below, plaintiff sought records from all Defendants

on the unmasking and upstreaming—including requests for unmasking or




                                           7
          Case 1:20-cv-03657 Document 1 Filed 12/14/20 Page 8 of 19




upstreaming—of the following current and former members of congressional

intelligence committees:

            a.     Rep. Adam Schiff
            b.     Rep. Jim Himes
            c.     Rep. Terri Sewell
            d.     Rep. Andre Carson
            e.     Rep. Jackie Speier
            f.     Rep. Mike Quigley
            g.     Rep. Eric Swalwell
            h.     Rep. Joaquin Castro
            i.     Rep. Denny Heck
            j.     Rep. Peter Welch
            k.     Rep. Sean Patrick Maloney
            l.     Rep. Val Demings
            m.     Rep. Raj Krishnamoorthi
            n.     Rep. Devin Nunes
            o.     Rep. Mike Conaway
            p.     Rep. Michael Turner
            q.     Rep. Brad Wenstrup
            r.     Rep. Chris Stewart
            s.     Rep. Rick Crawford
            t.     Rep. Elise Stefanik
            u.     Rep. Will Hurd
            v.     Rep. John Ratcliffe
            w.     Sen. James Risch
            x.     Sen. Marco Rubio
            y.     Sen. Susan Collins
            z.     Sen. Roy Blunt
            aa.    Sen. Tom Cotton
            bb.    Sen. John Cornyn
            cc.    Sen. Ben Sasse
            dd.    Sen. Dianne Feinstein
            ee.    Sen. Ron Wyden
            ff.    Sen. Martin Heinrich
            gg.    Sen. Angus King
            hh.    Sen. Kamala Harris
            ii.    Sen. Michael Bennet
            jj.    Sen. James Lankford
            kk.    Sen. Mark Warner
            ll.    Rep. Peter King
            mm.    Former Rep. Frank LoBiondo
            nn.    Former Rep. Trey Gowdy



                                      8
             Case 1:20-cv-03657 Document 1 Filed 12/14/20 Page 9 of 19




              oo.   Former Rep. Tom Rooney
              pp.   Former Rep. Ileana Ros-Lehtinen
              qq.   Former Rep. Jeff Miller
              rr.   Former Rep. Lynn Westmoreland
              ss.   Former Rep. Joe Heck
              tt.   Former Rep. Mike Pompeo
              uu.   Former Rep. Luis Gutierrez
              vv.   Former Rep. Patrick Murphy


            U.S. Department of Justice

      27.     On January 27, 2020, Plaintiff sent a letter, attached to this complaint

as Exhibit A, to Defendant Department of Justice’s FOIA office. The letter requested

any information Defendant may have regarding the unmasking or upstreaming of

members of congressional intelligence committees. Accordingly, the letter requested:

         1. All documents, reports, memoranda, or communications
      regarding the unmasking―including all unmasking requests―of any
      person listed below from January 1, 2008 to January 15, 2020:
            <list of names in Paragraph 26, supra>
          2. All documents, reports, memoranda, or communications
      regarding     the     upstreaming―including   all   requests    for
      upstreaming―of any individual listed in Question 1 above, from Jan.
      1, 2008 to Jan. 15, 2020.

      28.     By letter dated January 29, 2020 (Exhibit B), the Department advised

Plaintiff that his FOIA request had been received and forwarded to the NSD.

      29.     By letter dated February 18, 2020, the NSD advised Plaintiff that its

FOIA request (now assigned Number 20-193) had been denied, issuing a so-called

Glomar response under FOIA Exemption 1. (Exhibit C).

      30.     Plaintiff timely appealed its request on May 18, 2020. (Exhibit D). By

letter dated September 21, 2020, the DOJ acknowledged receipt of that appeal on

September 11, 2020. (Exhibit E). Thus, under 5 U.S.C. § 552(a)(6)(A) and 5 U.S.C. §


                                          9
            Case 1:20-cv-03657 Document 1 Filed 12/14/20 Page 10 of 19




552(a)(6)(C), which require the DOJ to respond to an appeal within twenty business

days, Plaintiff has exhausted the applicable administrative remedies.

      31.     As of the date of this complaint, the DOJ has failed to produce the

requested records or demonstrate, on appeal, that the requested records are lawfully

exempt from production.

      32.     Plaintiff has a right of prompt access to the requested records under 5

U.S.C. § 552(a)(3)(A), but the DOJ has wrongfully withheld them.

            Office of Director of National Intelligence

      33.     On January 28, 2020, Plaintiff sent a letter, attached to this complaint

as Exhibit F, to the FOIA office of the DNI Office. The letter requested any

information Defendant may have regarding the unmasking or upstreaming of

members of congressional intelligence committees. Accordingly, the letter requested:

         1. All documents, reports, memoranda, or communications
      regarding the unmasking―including all unmasking requests―of any
      person listed below from January 1, 2008 to January 15, 2020:
            <list of names in Paragraph 26, supra>
          2. All documents, reports, memoranda, or communications
      regarding     the     upstreaming―including   all   requests    for
      upstreaming―of any individual listed in Question 1 above, from Jan.
      1, 2008 to Jan. 15, 2020.

      34.     By letter dated February 4, 2020, the Office advised Plaintiff that its

FOIA request (assigned tracking number DF-2020-000109) had been denied, issuing

a so-called Glomar response under FOIA Exemptions 1 and 3. (Exhibit G).

      35.     Plaintiff timely appealed his request on May 4, 2020 (Exhibit H) and

filed a supplemental letter on July 18, 2020 (Exhibit I). The supplemental letter

attached a May 25, 2020 letter from then-Acting Director of National Intelligence


                                          10
            Case 1:20-cv-03657 Document 1 Filed 12/14/20 Page 11 of 19




Richard Grenell regarding his declassification of documents related to the unmasking

of Michael Flynn (the “Grenell Letter”; Exhibit J), and discussed the Grenell Letter’s

significance to PPSA’s own request for information about unmasking. By letter dated

July 29, 2020 (Exhibit K)—more than twenty business days after receipt of PPSA’s

appeal—the Office denied the appeal. Thus, under 5 U.S.C. § 552(a)(6)(A) and 5

U.S.C. § 552(a)(6)(C), Plaintiff has exhausted the applicable administrative remedies.

See Spannaus v. U.S. Dep’t of Justice, 824 F.2d 52, 59 (D.C. Cir. 1987) (agency’s

failure to respond to administrative appeal within statutory deadline resulted in

constructive exhaustion at that time, despite subsequent disposition of that appeal).

      36.     As of the date of this complaint, the Office has failed to produce the

requested records or demonstrate, on appeal, that the requested records are lawfully

exempt from production.

      37.     Plaintiff has a right of prompt access to the requested records under 5

U.S.C. § 552(a)(3)(A), but the Office has wrongfully withheld them.

            National Security Agency

      38.     On January 28, 2020, Plaintiff sent a letter, attached to this complaint

as Exhibit L, to Defendant NSA’s FOIA office. The letter requested any information

Defendant may have regarding the unmasking or upstreaming of members of

congressional intelligence committees. Accordingly, the letter requested:

         1. All documents, reports, memoranda, or communications
      regarding the unmasking―including all unmasking requests―of any
      person listed below from January 1, 2008 to January 15, 2020:

      <list of names in Paragraph 26, supra>




                                          11
            Case 1:20-cv-03657 Document 1 Filed 12/14/20 Page 12 of 19




          2. All documents, reports, memoranda, or communications
      regarding     the     upstreaming―including   all   requests    for
      upstreaming―of any individual listed in Question 1 above, from Jan.
      1, 2008 to Jan. 15, 2020.

      39.     By letter dated February 12, 2020, the Office advised Plaintiff that its

FOIA request (assigned tracking number 108990) had been denied, issuing a so-called

Glomar response under FOIA Exemptions 1 and 3. (Exhibit M).

      40.     On August 20, 2020, after public dissemination of the Grenell Letter,

PPSA sent a letter to Defendant NSA’s FOIA office (Exhibit N), again requesting the

unmasking and upstreaming materials described in Paragraph 38. By letter dated

September 1, 2020, the Office advised Plaintiff that its new FOIA request (assigned

tracking number 110225) would not be processed because of the agency’s prior

response to request number 108990. Exhibit O.

      41.     Plaintiff timely appealed request number 110225 on October 9, 2020.

(Exhibit P). By email dated October 16, 2020, the NSA acknowledged receipt of that

appeal on October 9, 2020. (Exhibit Q). Thus, under 5 U.S.C. § 552(a)(6)(A) and 5

U.S.C. § 552(a)(6)(C), which require the NSA to respond to an appeal within twenty

business days, Plaintiff has exhausted the applicable administrative remedies.

      42.     As of the date of this complaint, the NSA has failed to produce the

requested records or demonstrate, on appeal, that the requested records are lawfully

exempt from production.

      43.     Plaintiff has a right of prompt access to the requested records under 5

U.S.C. § 552(a)(3)(A), but the NSA has wrongfully withheld them.




                                          12
            Case 1:20-cv-03657 Document 1 Filed 12/14/20 Page 13 of 19




            Federal Bureau of Investigation

      44.     On January 27, 2020, Plaintiff sent a letter (Exhibit R) to the FBI’s

FOIA office. The letter requested any information Defendant may have regarding the

unmasking or upstreaming of members of congressional intelligence committees.

Accordingly, the letter requested:

         1. All documents, reports, memoranda, or communications
      regarding the unmasking―including all unmasking requests―of any
      person listed below from January 1, 2008 to January 15, 2020:

            <list of names in Paragraph 26, supra>
          2. All documents, reports, memoranda, or communications
      regarding     the     upstreaming―including   all   requests    for
      upstreaming―of any individual listed in Question 1 above, from Jan.
      1, 2008 to Jan. 15, 2020.

      45.     By letter dated February 10, 2020 (Exhibit S), the FBI advised Plaintiff

that his FOIA request had been received and assigned Number 1459381-000.

      46.     By letter dated June 22, 2020, the FBI advised Plaintiff that its FOIA

request had been denied, issuing a so-called Glomar response under FOIA

Exemptions 1, 3, 6, 7(C) and 7(E). (Exhibit T).

      47.     Plaintiff timely appealed its request on September 8, 2020. (Exhibit U).

By letter dated September 22, 2020, the FBI acknowledged receipt of that appeal on

September 11, 2020. (Exhibit V). Thus, under 5 U.S.C. § 552(a)(6)(A) and 5 U.S.C. §

552(a)(6)(C), which require the FBI to respond to an appeal within twenty business

days, Plaintiff has exhausted the applicable administrative remedies.




                                          13
            Case 1:20-cv-03657 Document 1 Filed 12/14/20 Page 14 of 19




      48.     As of the date of this complaint, the FBI has failed to produce the

requested records or demonstrate, on appeal, that the requested records are lawfully

exempt from production.

      49.     Plaintiff has a right of prompt access to the requested records under 5

U.S.C. § 552 (a)(3)(A), but the FBI has wrongfully withheld them.

            Central Intelligence Agency

      50.     On January 28, 2020, Plaintiff sent a letter (Exhibit W) to Defendant

CIA’s FOIA office. The letter requested any information Defendant may have

regarding the unmasking or upstreaming of members of congressional intelligence

committees. Accordingly, the letter requested:

         1. All documents, reports, memoranda, or communications
      regarding the unmasking―including all unmasking requests―of any
      person listed below from January 1, 2008 to January 15, 2020:

            <list of names in Paragraph 26, supra>
          2. All documents, reports, memoranda, or communications
      regarding     the     upstreaming―including   all   requests    for
      upstreaming―of any individual listed in Question 1 above, from Jan.
      1, 2008 to Jan. 15, 2020.

      51.     By letter dated January 31, 2020 (Exhibit X), the CIA advised Plaintiff

that his FOIA request had been received on January 29, 2020 and assigned Number

F-2020-00795.

      52.     As of the date of this complaint, the CIA has failed to: (i) produce the

requested records or demonstrate that the requested records are lawfully exempt

from production; (ii) notify Plaintiff of the scope of any responsive records the CIA




                                          14
            Case 1:20-cv-03657 Document 1 Filed 12/14/20 Page 15 of 19




intends to produce or withhold and the reasons for any withholdings; or (iii) inform

Plaintiff that he may appeal any adequately specific adverse determinations.

      53.     Although more than thirty business days have passed since the CIA

received Plaintiff’s FOIA request, the CIA has not notified Plaintiff as to whether it

will fully comply with that request. Thus, under 5 U.S.C. § 552 (a)(6)(A) and 5 U.S.C.

§ 552 (a)(6)(C), Plaintiff has exhausted the applicable administrative remedies.

      54.     Plaintiff has a right of prompt access to the requested records under 5

U.S.C. § 552 (a)(3)(A), but the CIA has wrongfully withheld them.

            U.S. Department of State

      55.     On January 28, 2020, Plaintiff sent a letter (Exhibit Y) to Defendant

Department of State’s FOIA office. The letter requested any information Defendant

may have regarding the unmasking or upstreaming of members of congressional

intelligence committees. Accordingly, the letter requested:

         1. All documents, reports, memoranda, or communications
      regarding the unmasking―including all unmasking requests―of any
      person listed below from January 1, 2008 to January 15, 2020:

            <list of names in Paragraph 26, supra>
          2. All documents, reports, memoranda, or communications
      regarding     the     upstreaming―including   all   requests    for
      upstreaming―of any individual listed in Question 1 above, from Jan.
      1, 2008 to Jan. 15, 2020.

      56.     By letter dated February 6, 2020 (Exhibit Z), the Department advised

Plaintiff that his FOIA request had been received on January 29, 2020 and assigned

Number F-2020-03458.




                                         15
            Case 1:20-cv-03657 Document 1 Filed 12/14/20 Page 16 of 19




      57.     As of the date of this complaint, the Department has failed to: (i) produce

the requested records or demonstrate that the requested records are lawfully exempt

from production; (ii) notify Plaintiff of the scope of any responsive records the

Department intends to produce or withhold and the reasons for any withholdings; or

(iii) inform Plaintiff that he may appeal any adequately specific adverse

determinations.

      58.     Although more than thirty business days have passed since the

Department received Plaintiff’s FOIA request, the Department has not notified

Plaintiff as to whether it will fully comply with that request. Thus, under 5 U.S.C. §

552 (a)(6)(A) and 5 U.S.C. § 552 (a)(6)(C), Plaintiff has exhausted the applicable

administrative remedies.

      59.     Plaintiff has a right of prompt access to the requested records under 5

U.S.C. § 552 (a)(3)(A), but the State Department has wrongfully withheld them.




                                           16
            Case 1:20-cv-03657 Document 1 Filed 12/14/20 Page 17 of 19




                    Count One: Freedom of Information Act

 Defendants are required to disclose all non-exempt records responsive to
             Plaintiff’s Freedom of Information Act requests

      60.     Plaintiff hereby incorporates by reference all preceding paragraphs of

this Complaint.

      61.     FOIA’s administrative exhaustion requirement required Defendants to

determine whether to comply with Plaintiff’s requests within the time limits set by

FOIA—namely, within twenty business days or, in “unusual circumstances,” within

thirty business days. 5 U.S.C. § 552(a)(6)(A)–(B). Accordingly, the CIA’s and State

Department’s determinations were due, at the latest, on March 12, 2020.

      62.     At a minimum, Defendants were obligated to: (i) gather and review the

requested records; (ii) determine and communicate to Plaintiff the scope of any

responsive records Defendants intended to produce or withhold and the reasons for

any withholdings; and (iii) inform Plaintiff that it may appeal any adequately specific

adverse determinations. See, e.g., Citizens for Responsibility and Ethics in

Washington v. Federal Election Commission, 711 F.3d 180, 188-89 (D.C. Cir. 2013).

      63.     With respect to the Plaintiffs’ FOIA requests noted above, Defendants

did not perform any of the required activities by the applicable statutory deadlines.

      64.     With respect to the four appeals, the DOJ, FBI, NSA, and ODNI all

failed to evaluate Plaintiff’s appeals within twenty business days. Although the ODNI

ultimately denied Plaintiff’s appeal on July 29, 2020, its response was due on

approximately June 2, resulting in the constructive exhaustion of Plaintiff’s

administrative remedies at that time. See Spannaus, 824 F.2d at 59 (failure to



                                          17
             Case 1:20-cv-03657 Document 1 Filed 12/14/20 Page 18 of 19




respond to administrative appeal within statutory deadline resulted in constructive

exhaustion at that time). Likewise, responses to the three outstanding appeals were

due prior to the filing of this suit—the DOJ’s and FBI’s on approximately October 9,

and the NSA’s on approximately November 9. 5 USC 552(a)(6)(A)(ii), (C)(i).

       65.     Consequently, Plaintiff is deemed to have exhausted his administrative

appeal remedies. 5 U.S.C. § 552(a)(6)(A), (C)(i), (ii).

       66. Defendants’ failure to release responsive non-exempt records violates

FOIA, 5 U.S.C. § 522(a)(3)(A), as well as the regulations implementing FOIA.

       67. Plaintiff is entitled to receive all responsive non-exempt records from

Defendants forthwith.




                                            18
          Case 1:20-cv-03657 Document 1 Filed 12/14/20 Page 19 of 19




                              PRAYER FOR RELIEF

   Plaintiff respectfully requests that the Court:

   A. Order Defendants to conduct searches immediately for any and all records

responsive to Plaintiff’s FOIA requests and demonstrate that they employed search

methods reasonably likely to lead to the discovery of records responsive to Plaintiff’s

FOIA request.

   B. Order Defendants to produce, by dates certain, any and all non-exempt records

to Plaintiff’s FOIA requests, and Vaughn indices of any responsive records withheld

under claim of exemption;

   C. Enjoin Defendants from continuing to withhold any and all non-exempt records

responsive to Plaintiff’s FOIA requests;

   D. Grant Plaintiff an award of attorneys’ fees and other litigation costs reasonably

incurred in this action pursuant to 5 U.S.C. § 552(a)(4)(E); and

   E. Grant Plaintiff such other relief as the Court deems just and proper.

                                 Respectfully submitted,

                                  GENE C. SCHAERR (D.C. Bar No. 416638)
                                     Counsel of Record
                                  SCHAERR | JAFFE LLP
                                  1717 K Street NW, Suite 900
                                  Washington, DC 20006
                                  (202) 787-1060
                                  gschaerr@schaerr-jaffe.com
                                  Counsel for Plaintiff PPSA, Inc.




                                           19
